DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 13 is/are allowable.  The restriction requirement among species, as set forth in the Office action mailed on 13 July 2017, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 13 July 2017 is withdrawn.  Claim(s) 10-12, directed to a nonelected species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim(s) 4, 5-7, 15, and 16 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation “the predetermined peaking time tp” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the upper level reset criterion” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the upper level threshold” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the pile-up reset criterion” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the upper level threshold” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the pile-up event” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim(s) dependent on the claim(s) discussed above is/are also indefinite for the same reasons.
Allowable Subject Matter
Claim(s) 2, 8, 10-14, and 17-23 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the instant application is deemed to be directed to a nonobvious improvement over the invention disclosed in US 2014/0197307.  The improvement comprises in combination with other recited elements, wherein the micro-reset decision module further comprises a fast logic unit receiving the ADC output level and the fast pulse timing signal as input and producing an upper level reset signal and a pile-up reset enable signal as output, an AND-gate receiving the pile-up reset enable signal and the fast pulse timing signal as input and producing a pile-up reset signal as output and an OR-gate receiving the upper level reset signal and the pile-up reset signal as input and producing a reset signal, wherein the reset signal triggers the reset by the micro-reset unit.
Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant should note that submission of persuasive arguments and/or evidence would result in the indication of allowable subject matter and that filing amended claims which correct the 35 U.S.C. 112 problems discussed above may result in rejections of the amended claims under 35 U.S.C. 112, 35 U.S.C. 101, 35 U.S.C. 102 and/or 35 U.S.C. 103.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884